Citation Nr: 0938334	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-21 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to April 
1947. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability rating, effective January 26, 2007, the date his 
claim was received.  In September 2009, the Veteran testified 
at a video-conference hearing before the undersigned Veterans 
Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran was initially granted service connection for 
bilateral hearing loss in a September 2007 rating decision 
and was assigned a noncompensable disability rating, 
effective January 26, 2007.  The Veteran disagrees with this 
rating assignment and contends that his hearing has worsened 
such that a compensable evaluation is warranted.

At his September 2009 hearing, the Veteran reported that his 
hearing has worsened since the most recent VA examination, 
which was conducted in August 2007.  As such, VA is required 
to afford him a contemporaneous VA examination to assess the 
current nature, extent, and severity of this disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  In 
this regard, the Board points out that, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the United States 
Court of Appeals for Veterans Claims held that, relevant to 
VA audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  As such, the VA examiner should be 
requested to comment on the functional effects the Veteran 
experiences as a result of his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination to assess the 
current severity of his bilateral 
hearing loss.  The examiner should be 
provided with and review the Veteran's 
claims folder in conjunction with the 
examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both 
ears.  

The examiner should also specifically 
comment on the effects of the Veteran's 
hearing loss on occupational functioning 
and daily activities. 

All opinions must be supported by a 
clear rationale.

2.  Then, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

